—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered November 13, 2001, in an action for breach of oral agreements to pay bonuses, dismissing the complaint after a nonjury trial, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about October 9, 2001, unanimously dismissed, without costs.
The trial court’s finding that the oral agreements alleged were never made is supported by a fair interpretation of evidence turning almost entirely on witness credibility, and should not be disturbed (see Thoreson v Penthouse Intl., 80 NY2d 490, 495). The documentary evidence on which plaintiff relies is either ambiguous, requiring interpretation also turning on credibility, or, although admitted into evidence in this nonjury trial, was properly discounted as generated in the course of settlement discussions (CPLR 4547). The trial court also made the requisite “essential” findings of fact (CPLR 4213 [b]), namely, that the agreements alleged were never made, and it did not improvidently exercise its discretion in bifurcating the trial and cutting off discovery since the discovery sought related to damages only and plaintiff failed to demonstrate that liability and damages were inextricably intertwined. Concur— Sullivan, J.P., Ellerin, Lerner and Gonzalez, JJ.